OPINION — AG — **** ALLOCATED FUNDS TO STATE INSTITUTIONS — STATE REGENTS **** THE OKLAHOMA REGENTS FOR HIGHER EDUCATION ARE NOT ONLY LEGALLY AUTHORIZED TO ALLOT ALLOCATED FUNDS TO STATE INSTITUTIONS OF HIGHER EDUCATION UNDER AN ACCOUNT CLASSIFICATION SYSTEM BY OBJECT (LINE ITEM METHOD), THEY ARE REQUIRED BY LAW TO EMPLOY THE LINE ITEM METHOD EXCLUSIVELY WHEN ALLOTING FUNDS TO THE OPERATING ACCOUNTS OF INSTITUTIONS OF HIGHER EDUCATION WITH THE STATE TREASURER. CITE: ARTICLE XIII, SECTION 2, OPINION NO. 67-442, 62 O.S. 1971 41.14 [62-41.14], 62 O.S. 1971 41.9 [62-41.9] (JOHN F. PERCIVAL)